Citation Nr: 0426077	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by leg length discrepancy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's mother


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1978 to 
July 1998. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which found that new and material evidence 
had not been submitted to reopen the veteran's claim seeking 
entitlement to service connection for left leg discrepancy.

In April 2004, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record. 

The issue of service connection for a disability manifested 
by leg length discrepancy is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in February 1999 denied the 
veteran's claim of service connection for leg length 
discrepancy with history of left hip pain.  

2.  Evidence submitted subsequent to the February 1999 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  This 
evidence raises a reasonable possibility of substantiating 
the claim.  





CONCLUSIONS OF LAW

1.  The RO's February 1999 decision which denied the 
veteran's claim of service connection for leg length 
discrepancy with history of left hip pain is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2003).
 
2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for disability 
manifested by leg length discrepancy has been submitted. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's January 1978 enlistment examination indicated 
clinically normal lower extremities and spine, other 
musculoskeletal.  According to the report of medical history 
at the time, the veteran never had and did not presently have 
bone, joint or other deformity or recurrent back pain.  
Results of the veteran's January 1984 periodic examination 
were the same as his January 1978 examination, though it was 
noted in January 1984 that he was taking medication for 
musculoskeletal pain.  

An August 1982 inpatient medical record indicated 
musculoskeletal pain.  February 1983 medical records noted a 
diagnosis of lower back pain and a leg length discrepancy.  
June 1984 records indicated a left leg shortness.  In a 
September 1989 medical record, subjective findings indicated 
that the veteran had a seven-eighths of an inch left length 
discrepancy noted at approximately age 18.  The veteran was 
told that this was the source of lower back pain when running 
aerobics.  The assessment was mild left length discrepancy, 
short on the left.   




The veteran's March 1990 medical examination indicated a leg 
length discrepancy of seven-eighths of an inch.  His February 
1995 medical examination indicated a seven-eighths of an inch 
leg length discrepancy, his left leg being shorter than his 
right leg.  March 1997 VA outpatient records indicated a 
history of chronic back pain, with significant leg length 
discrepancy which was felt to contribute to chronic back 
pain.  A May 1997 VA outpatient record indicated persistent 
back pain found to be related to unequal leg lengths and poor 
alignment of spine.

In October 1998, the veteran received a VA general medical 
examination.  It was noted that no C-file was available for 
review by the examiner.  The veteran stated that his left leg 
was about one inch shorter than his right leg, but he did not 
remember the cause of this.  The assessment was shortening of 
the left leg and degenerative joint disease, L-5 strain.  At 
his joint examination in October 1998, the veteran indicated 
that in 1981, it was noted that he had a left leg shorter 
than the right.  He had no history of left lower extremity 
trauma.  He stated that he had intermittent low back pain for 
ten years.  He stated that it began after a lifting injury.  
The impression was history of left leg discretely, and 
history of low back pain with mild degenerative disc disease 
of the lumbar spine.  The examiner remarked that it was 
likely that the discretely on the left predated the veteran's 
service career.  

According to an October 1998 radiological report, the veteran 
had normal alignment of his lumbosacral spine, with minimal 
L5-S1 intervertebral disc narrowing.  Small osteophytes were 
seen at L2, L3 and L4.  Spina bifida occulta was noted at S1.  
Probable congenital anomaly of L1 transverse processes was 
noted. 

In February 1999, the RO denied service connection for leg 
length discrepancy with history of left hip pain.  The RO 
granted service connection for low back pain with 
degenerative disc disease of the lumbar spine, and assigned a 
non-compensable evaluation, effective August 1, 1998.




Progress notes dated March 1999 indicated the veteran's 
complaints of worsening back pain in the last two days.  A 
history of chronic back pain since the 1970's was noted.  The 
pain was mostly in his back but sometimes radiated down to 
his legs.  Progress notes from March 1999 also indicated 
intermittent low back pain with radiation into the left lower 
extremity, as well as numbness.  In June 1999, evaluation of 
the veteran's degenerative disc disease of the lumbar spine 
was increased to 10 percent disabling, effective August 1, 
1998.

In November 2001, the veteran requested service connection 
for left leg shortening due to his service-connected back 
condition.

In July 2003, the veteran was given a VA examination.  The C-
file and medical records were provided for review.  Upon 
examination, the veteran had a 90.5 cm leg length on the 
right, and an 89 cm leg length on the left.  This 
corresponded to a five-eighths of an inch leg length 
discrepancy.  It was noted that the veteran's body habitus 
made measurement determinations somewhat difficult.  The 
impression was history of leg length discrepancy.  The 
examiner stated that there was insufficient evidence to 
suggest that the five-eighths of an inch leg length 
discrepancy was aggravated or accelerated by any incident in 
service.  The veteran's condition pre-existed service and was 
within the parameters to suggest a normal variance.  

In April 2004, the veteran appeared and testified at a 
personal hearing.  The veteran denied any left leg problems 
before service.  He indicated that after two years of 
service, he complained about his back.  It was at that time 
that his leg length discrepancy was discovered as one-half 
inch.  By the time of discharge, the leg length discrepancy 
was seven-eighths of an inch.  He first started having back 
problems two years into service, around March 1983.  The 
veteran never noticed any leg problem before having his back 
problem.  The veteran's mother testified that the veteran 
never had a leg problem prior to service.  He played baseball 
as a child without leg problems.  The veteran bought regular 
shoes as a child.  




Analysis

Although the RO in the August 2003 Supplemental Statement of 
the Case found that new and material evidence had been 
submitted to reopen the veteran's claim of service connection 
for left leg discrepancy, the issue of new and material 
evidence must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does apply to the veteran's claim, which was received at the 
RO in November 2001.

Under 38 C.F.R. § 3.156 (a) (2003), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
required to review all of the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 In February 1999, the RO issued a rating decision that 
denied the veteran's claim of service connection for leg 
length discrepancy with history of left hip pain.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2002).  
 
It is determined that the veteran has submitted new and 
material evidence since this February 1999 decision in order 
to reopen his claim.  He testified at a personal hearing in 
April 2004.  As his personal hearing, the veteran testified 
that after two years of service, he complained of back pain 
and at this time, his leg length discrepancy was discovered 
as one-half inch.  By the time of discharge, the leg length 
discrepancy was seven-eighths of an inch.  The veteran denied 
any left leg problems before service.  The hearing testimony 
evidence is not cumulative and redundant.  Since the above 
evidence suggests that the veteran's service or service-
connected back condition could be the cause of his leg length 
discrepancy, the newly received evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
claim.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


ORDER

As new and material evidence was submitted on the claim of 
service connection for a disability manifested by leg length 
discrepancy, the veteran's claim is reopened.


REMAND

As noted in the discussion above, the veteran's claim of 
service connection for a disability manifested by leg length 
discrepancy was reopened on the basis that new and material 
evidence had been submitted.  The next step is to address the 
question of whether service connection is warranted.  
The Board notes that because no leg length discrepancy was 
noted at the veteran's service entrance medical examination, 
he is presumed to have been in sound condition at his time of 
entry into service.  In this case, however, no evidence has 
been presented to analyze the presumption of soundness. 

Therefore, the RO should arrange for a VA examiner to examine 
the veteran and comment on whether any current disability 
manifested by leg length discrepancy is related to the 
veteran's service.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The veteran should be scheduled for a 
VA examination of his legs.  The claims 
folder, to include all evidence added to 
the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all disorders manifested by 
leg length discrepancy that might be 
present.  The examination report should 
include responses to the following 
medical items:
 
a.  State as precisely as possible 
diagnoses of all disorders 
manifested by leg length 
discrepancy, the veteran currently 
has.
 
b.  For each diagnosis reported in 
response to item (a) above, state 
whether such diagnosis is a 
developmental or congenital defect.





c.  For each diagnosis reported in 
response to item (a) above which is 
not developmental or congenital, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that a 
current disorder manifested by leg 
length discrepancy is  the result of 
a disease or injury in service.

d.  For each diagnosis reported in 
response to item (a) above which is 
not developmental or congenital, 
state as precisely as possible the 
time of onset of such disorders.

e.  What disorders manifested by leg 
length discrepancy did the veteran 
have when he started active duty in 
July 1978?  (Please list the 
diagnoses in the most precise 
medical terms feasible.)
 
f.  What disorders manifested by leg 
length discrepancy did the veteran 
have at the end of his active 
service in July 1998?  (Please list 
the diagnoses in the most precise 
medical terms feasible.)
 
g.  If any of the disorders that the 
veteran had in July 1978 were the 
same disorders that the veteran had 
in July 1998, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If it is not feasible to 
answer any of these questions, this 
should be so stated.  The claims folder 
and a copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the veteran's medical history.

2.  Re-adjudicate the veteran's claim of 
entitlement to service connection for 
disability manifested by leg length 
discrepancy.  In the event that the claim 
is not resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for disability manifested by 
leg length discrepancy, which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order. 

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



